9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: claim 1- line 5: delete “the centre-rear” and insert --a centre rear--, line 8: delete “the rear” and insert --“a rear”, and lines 8-9: delete “the central portion” and insert --a central portion--.  Please remove the parentheses in claim 9 for consistent claim format through the claim listing.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Maier (U.S. 8,042,197). Maier disclose the invention as claimed. Maier teaches a seat pad for a cycling garment 12 designed for the male anatomy wherein: the seat pad comprises a cover (elasticized fabric forming surfaces 11,13) which provides a base layer of the seat pad; a left cushioning pad 20 and a right cushioning pad 20; said cushioning pads are arranged symmetrically relative to a median longitudinal  as being symmetrical with respect to a crotch line 22), and extend in the centre-rear portion of the seat pad; each of said cushioning pads has a shape which includes a rear lobe 21 located in the rear portion of the seat pad and a front lobe 23 located in the central portion of the seat pad (shown in Figure 4); each of said cushioning pads 20,20 is fixed to the cover by a perimeter attachment made along the perimeter of the cushioning pad or a portion thereof; the seat pad comprising, for each of said cushioning pads and in addition to said perimeter attachment, a front lobe linear attachment 32 between the front lobe of the cushioning pad and the cover. Note that Figure 4 shows the attachment 32 extending linearly at least along a portion of its extent on both of the front lobe portions. The front lobe linear attachments are arranged to maintain a uniform thickness of the assembly including the cover and the cushioning pad. Note that Maier teaches an equivalent structure and therefore the front lobe linear attachments are considered as arranged to function to maintain a uniform thickness of the assembly including the cover and the cushioning pad. Maier’s front lobe linear attachment 32 is considered as a continuous and straight line of attachment in that attachment 32 is disclosed as a “sewing line” and at least part of the sewing line is straight as in Figure 3. The front lobe linear attachments 32 are also considered as inclined relative to the longitudinal axis and converge towards the front of the seat pad as in annotated Figure 4 showing the attachment starting at a portion of the rear lobe 21 and extending outwardly to a point and continuing to converge and incline relative to the longitudinal axis. Maier teaches a cycling garment 12 for a male user including the seat pad (Figs. 1-4) according to claim 1 as outlined herein. 

    PNG
    media_image1.png
    592
    792
    media_image1.png
    Greyscale












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maier ‘197. Maier discloses the invention substantially as claimed. However, Maier doesn’t disclose the front lobe linear attachment is located in the centre of the front lobe of each cushioning pad or the cover includes one or more layers and each front lobe linear attachment is made by a stitching which is performed through the front lobe of the pad and all layers of the cover. Maier’s front lobe linear attachment 32 appears to be located substantially in the centre of the front lobe of each cushioning pad as in Figure 4, as the attachment 32 also functions to retain insert 31 in place. Since the prior art of Maier teaches the general conditions of the claimed limitation, one of ordinary skill could have arrived at the ideal positioning for the linear attachment as located in the centre of the front lobe of each cushioning pad in order to equally distribute any pressure exerted on the stitching portion during use of the pad, i.e. when the garment 12 is worn.  Stitching through the front lobe and all layers of the cover appears to be a design choice ensuring proper positioning of the front pad as known in the art. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maier ‘197 in view of Maier (U.S. 9,687,723). Maier discloses the invention substantially as claimed. However, Maier doesn’t teach . 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732